  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSHUA RYAN SMITH,                )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )          2:18cv796-MHT
                                  )               (WO)
CRENSHAW COUNTY DETENTION         )
FACILITY and NICHOLAS             )
BLUE,                             )
                                  )
     Defendants.                  )

                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The        United      States       Magistrate       Judge's

recommendation (doc. no. 5) is adopted.

    (2) Plaintiff Joshua Ryan Smith’s claims against

defendant    Crenshaw       County     Detention    Facility     are

dismissed    with       prejudice,    and   said    defendant     is

terminated    as    a    party.       Plaintiff    Smith’s    claims

against the other defendant remain pending.
      The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

      This case is not closed, and is referred back to

the    United   States      Magistrate     Judge     for    further

proceedings.

      DONE, this the 11th day of October, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
